DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  The Examiner believes the feature “a wet wipe dispenser with a keyhole squeegee” should be ‘a wet wipe dispenser lid with a keyhole squeegee”.  Appropriate correction is required.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites angled walls in line 5 leading to the frusto conical hole. Looking at Fig. 1B there is shown two angled walls, further, the frusto conical hole has two angled walls. Which of these angled walls is the inventor referring to?  Further, Fig. 1B 
 Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 1.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite following the logic used in the 112 rejection of claim 1.

Claim Rejections - 35 USC § 103
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azelton et al. (10,327,602 B2) in view of Gordon (U.S. 2015/0048105 A1).
With regard to claim 1, Azelton discloses a lid (100, Fig. 1) capable of being used with a wet wipes dispenser comprising: a dispenser lid base section (120, Figs. 2C-2E) comprising: an interior wall (126, Fig. 3) supporting an interior ridge (118, Fig. 3) defining a wet wipe opening (134, Fig. 1); a keyhole squeegee disposed in said interior ridge (122, Fig. 6F) and extending into said wet wipe opening (Fig. 6F), said keyhole squeegee having angled walls (132, Fig. 1), said angled walls defining an angled keyhole channel (138, Fig. 2B), said angled walls extending outward from said interior ridge (Fig. 1); and a reclosable cover (140, Fig. 1). 
Azelton does not disclose a keyhole channel leading to an open side of a frusto conical section, said frusto conical section extending outward from said interior ridge.
Gordon teaches a lid (25, Fig. 3B) for a wet wipes dispenser having a channel (20A-C, Fig. 1) leading to an open side (14, Fig. 1A) of a frusto conical section (20, Fig. 3A), said frusto conical section extending outward from an interior ridge (28 and 29, Fig. 3B).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching frusto conical section as taught by Gordon to modify the invention of Azelton in order to provide a nozzle that can be easily adapted and applied to different types of wipe dispenser (¶ 60).

With regard to claim 3, Azelton-Gordon as applied in claim 1 above discloses the claimed invention wherein said keyhole squeegee is disposed about opposite to a hinge of said openable cover (Azelton Fig. 1).
With regard to claim 4, Azelton-Gordon as applied in claim 1 above discloses the claimed invention.
Further, Gordon teaches a lid comprising at least one or more channel walls disposed on an interior surface of said frusto conical section (20A-C, Fig. 1A).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the channel walls disposed on an interior surface of said frusto conical section as taught by Gordon to modify the invention of Azelton-Gordon in order to provide a nozzle that can be substantially sealed to prevent the release of moisture from it (Gordon, ¶ 34).
With regard to claims 5 and 6, Azelton-Gordon as applied in claim 4 above does not expressly disclose the claimed invention.
However, Azelton shows a variety of channel wall cross section (Azelton, Figs. 6A-K) indicating to a POSITA that various other cross sections such a U or circular cross section could easily be formed by a mere change in shape. See MPEP § 2144.04(IV)(B).
With regard to claim 7, Azelton-Gordon as applied in claim 1 above discloses the claimed invention wherein said interior ridge defines an about oval opening Azelton, (Fig. 2B).

Further, Gordon teaches a lid comprising a recessed surface (recessed surface surrounding 20, Fig. 3A) disposed in an interior ridge (28 and 29, Fig. 3A) about adjacent to a frusto conical section (20, Fig. 3A).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the recessed surface disposed in the interior ridge as taught by Gordon to modify the invention of Azelton-Gordon in order to make the pack of wipes more user friendly (Gordon, ¶ 39).


    PNG
    media_image1.png
    301
    466
    media_image1.png
    Greyscale

With regard to claim 9, Azelton-Gordon as applied in claim 1 above discloses the claimed invention wherein said openable cover comprises a ridge or a trough (Azelton Annotated Fig. 1).
With regard to claims 10 and 11, Azelton-Gordon as applied in claim 1 above discloses the claimed invention wherein said angled walls comprise an angle in a range 
With regard to claim 12, Azelton-Gordon as applied in claim 1 above discloses the claimed invention wherein an outer wall of said lid comprises a ridge or a trough adapted to mate to a wet wipe dispenser body (Azelton, 146, Fig. 3A).
With regard to claim 13, Azelton-Gordon as applied in claim 1 above discloses the claimed invention. 
Further, Gordon teaches a container wherein said lid further comprises a wet well (area surrounding 20, Fig. 3A).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching the wet well as taught by Gordon to modify the invention of Azelton-Gordon to have an area for excess moisture to drip off.


    PNG
    media_image2.png
    403
    601
    media_image2.png
    Greyscale


Further, Gordon teaches wherein said wet well is defined by an upper internal wall and an upper internal ridge (Gordon Annotated Fig. 3A).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the structure of the wet well as taught by Gordon to modify the invention of Azelton-Gordon in order to impede fall back of the wipe back into the housing (Gordon, ¶ 31).
With regard to claim 14, Azelton-Gordon as applied in claim 13 above discloses the claimed invention.
Further, Gordon teaches wherein said keyhole squeegee comprises at least one rounded over edge feature (20C, Fig. 1A).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching to use the teaching of the rounded over edge feature of the keyhole squeegee as taught by Gordon to modify the invention of Azelton-Gordon in order to create a funnel to direct a wipe through the aperture smoothly (Gordon, ¶ 74).

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azelton in view of Gordon as applied in claim 1 above in further view of Bougie et al. (U.S. 2017/0183144 A1).
With regard to claims 15 and 16, Azelton-Gordon as applied in claim 1 above discloses the claimed invention.

 Bougie teaches a dispensing lid base section (112, Fig. 14) for a wet wipe dispenser wherein a reclosable cover to said dispenser lid base section comprises a wall which slidingly engages an upper internal wall to provide a seal when said openable cover is closed (¶ 155) the reclosable cover comprising an interference fit with the dispenser lid base section (¶ 155, press fit).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the lid base section with a sliding engagement as taught by Bougie to modify the invention of Azelton-Gordon in order to prevent the leading wipe from drying out due to prolonged air contact (Bougie, ¶ 155).

With regard to claims 18 and 19, Azelton-Gordon as applied in claim 1 above discloses the claimed invention.
Azelton-Gordon does not disclose wherein said lid comprises a polypropylene or a high density polyethylene material.
Bougie teaches a lid that comprises a polypropylene or a high density polyethylene material (¶ 101). 
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching to use the material of the cap as taught by Bougie to modify the invention of Azelton-Gordon in order to provide a .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azelton in view of Gordon.
With regard to claim 20, Azelton discloses a method of drawing a wet wipe from a wet wipe dispenser (C1:L58-60) comprising providing a wet wipes dispenser (104, Fig. 3) with a lid (100, Fig. 1) with a keyhole squeegee (122, Fig. 6F) including an angled keyhole channel (138, Fig. 2B) and a lid guide wall disposed in a lid of said wet wipe dispenser (132, Fig. 1); drawing a wet wipe through an opening in said lid; guiding said wet wipe along said lid guide wall into said keyhole squeegee (C8:L43-45). 
Azelton does not disclose a channel leading to an open side of a frusto conical section and drawing said wet wipe through said keyhole squeegee to remove said wet wipe while removing an excess wet wipe fluid which is returned to a body of said wet wipe dispenser.
Gordon teaches a lid (25, Fig. 3B) for a wet wipes dispenser having a channel (20A-C, Fig. 1) leading to an open side (14, Fig. 1A) of a frusto conical section (20, Fig. 3A) and drawing said wet wipe through said keyhole squeegee to remove said wet wipe while removing an excess wet wipe fluid which is returned to a body of said wet wipe dispenser (¶ 91).
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching frusto conical section as taught 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, Bougie is no longer being used as primary art but is being merely used as a teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735        

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735